DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 1/21/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Response to Arguments
Applicant’s arguments, filed 1/21/2022, with respect to §102 have been fully considered and are persuasive.  The prior art rejections of 7/22/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a method comprising: 

assigning a user equipment identifier to said user equipment based on the at least one determined signal property.

The closest prior art of Ono (US 2015/0003394), discloses the subject matter described above.
However, the prior does not disclose:
having a first group of user equipment identifiers and a second group of user equipment identifiers, wherein at least one of the user equipment identifiers of the first group is identical to at least one of the user equipment identifiers of the second group, or wherein all of the user equipment identifiers of the first group are identical to the user equipment identifiers of the second group.
These limitations, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”